Citation Nr: 0331917	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-09 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for left patella 
tendonitis with chondromalacia, status post chondroplasty.

2.  The propriety of the assignment of an initial 
noncompensable evaluation for acne.

3.  Entitlement to service connection for mixed headaches, 
chronic rhinosinusitis, hypertension, intermittent cervical 
strain, alopecia areata, high cholesterol, multiple chemical 
sensitivity due to undiagnosed illness.

4.  Entitlement to service connection for anxiety disorder 
(claimed as post-traumatic stress disorder, stress, 
adjustment disorder, sleep disturbance, isolation, 
depression, short-term memory loss, and anger).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel


REMAND

Previously, on December 11, 2002, the Board of Veterans' 
Appeals (BVA or Board) ordered further development in your 
case.  Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If not already obtained, contact 
the National Personnel Records Center 
(NPRC), or any other appropriate agency 
including the United States Army 
Reserves in New Orleans, Louisiana, and 
request the veteran's service medical 
records from 1990 to 1991 and reserve 
medical records.  The veteran's unit 
assignment was the 321st Material 
Management Center (MMC) (1990 to 1991).  
Other unit assignments include the HHC 
377th Tacacom.  
2.  The veteran asserts that she 
received in-patient treatment in 
service for pneumonia, headaches, 
sinusitis, and elevated blood pressure 
during the period of October 1990 
through September 1991 at the 5th 
Medical Evacuation Hospital at the Air 
Force base in Dhahran.  If not already 
obtained, contact the NPRC, or any 
other appropriate agency, and request 
all available clinical records of this 
treatment.  
3. If not already obtained, contact the veteran 
and request the names, addresses, and 
approximates dates of treatment (i.e., inpatient 
and outpatient) that he has received for the 
disabilities at issue since 2000.  Thereafter, 
make arrangements to obtain the records 
identified by the veteran.
4.  If not already obtained, ask the 
veteran to provide the approximate date 
of the SCUD missile attack on her base 
in Saudi Arabia and the names of those 
she knew who were killed in that 
attack.  
5.  After receiving a response from the 
veteran to the inquiry above, prepare a 
letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
Provide USASCRUR with a description of 
these alleged stressors identified by 
the veteran, to wit: 
Between October 1990 and May 1991, the 
veteran's unit, 321st MMC received 
incoming fire including mortar, rocket, 
and scud missile attacks.  In addition, 
the veteran claims that she saw dead 
and dismembered bodies.  If the veteran 
is able to provide a more specific date 
and names of the casualties, who she 
says were known to her, provide that 
information to USASCRUR.
Provide USASCRUR with copies of the 
veteran's service personnel records 
(tabbed in the claims file), his DD 
Form 214 (tabbed).  
6.  Make arrangements with the 
appropriate VA medical facility(ies) 
for the following examinations:  

a.  An orthopedic examination to 
determine the level of severity of the 
veteran's service-connected left knee 
disability.  Send the claims folder to 
the examiner for review. Request the 
examiner to include all indicated tests 
and studies, and all clinical findings 
should be reported in detail.  The 
examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should review the 
claims folder, along with the results 
of the examination, and render specific 
findings as to the following: 

?	Does the veteran have subluxation 
or instability of the left knee?  
If so, the examiner should 
indicate whether the impairment is 
moderate or severe?

?	The examiner should provide the 
range of motion measurements of 
the left knee.  

?	The examiner should perform tests 
of joint movement against varying 
resistance.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  

?	The examiner should be requested 
to identify any objective evidence 
of pain or functional loss due to 
pain.  

?	The examiner should also express 
an opinion concerning whether 
there would be additional limits 
on functional ability during 
flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation 
of motion during flare-ups.  If 
this is not feasible, the 
physician should so state.  

b.  A dermatology examination to 
determine the severity of the veteran's 
service-connected acne.  The examiner 
should address the following: 
?	The examiner should discuss the 
extent of any exfoliation, 
exudation, itching, or lesions 
associated the service-connected 
acne.  The areas affected by this 
disorder should be described in 
terms of extent of involvement.  
?	The examiner should state the 
percentage of the veteran's body 
that is covered by acne.
?	The examiner should state whether 
the veteran is prescribed topical 
or systemic therapy including 
corticosteroids or 
immunosuppressive drugs and 
indicate the frequency of such 
applications.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. Garvin 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


